Citation Nr: 1621825	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-18 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from October 1956 to November 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in May 2012.  The RO issued a statement of the case (SOC) in March 2014.  The Veteran subsequently perfected his appeal with a VA Form 9 in May 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On a VA Form 9 (Appeal to Board of Veterans' Appeals) received in May 2014, the Veteran requested a hearing before a member of the Board.  On March 8, 2016 a letter was sent to the Veteran notifying him that the Video Conference hearing was scheduled for April 15, 2016.     
      
On March 28, 2016, the Veteran submitted correspondence indicating he had a health condition that prevented him from traveling for the hearing.  On March 31, 2016, the Veteran's representative submitted a statement indicating that the Veteran was unable to attend the scheduled hearing.   

Later in April 2016, both the Veteran and his representative again submitted documentation requesting that the Veteran be scheduled for a new Board hearing.  

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing. 38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the correspondence from the Veteran, the Veteran stated that due to his health condition and risk associated with cold exposure, he wished to have a hearing later in the day.   

The Veteran has not been rescheduled for this hearing.  That should be accomplished.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board Hearing at the RO, before a Veterans Law Judge, preferably mid-afternoon.  Provide the Veteran and his representative the appropriate advance notice of the date, time, and location of the hearing.  After the hearing is conducted, or in the event the appellant withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




